DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim(s) 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-16 of U.S. Patent No. 10,673,599 in view of Li (USPGPub No. 2014/0192762). 
Claim 1 of US Patent No. 10,673,599 (Pat ‘599)
Claim 21 of the Instant Application
   1. A method, comprising: 
21. A method, comprising: 



obtaining, by a user equipment (UE), a reference signal resource configuration, wherein the reference signal resource configuration is for a channel state information reference signal (CSI-RS) and comprises a reference signal configuration that indicates N resource elements in M resource element groups, wherein each of the M resource element groups comprises four resource element pairs in which a first resource element pair is adjacent to a second resource element pair in time domain, a third resource element pair is adjacent to a fourth resource element pair in time domain, and each resource element pair in each of the M resource element groups comprises two resource elements that are adjacent in frequency domain, and wherein M is an integer greater than or equal to 2;

a reference signal configuration for a channel state information reference signal (CSI-RS), wherein the reference signal configuration indicates N resource elements in M resource element groups, wherein each resource element group of the M resource element groups comprises a respective four resource element pairs in which a first resource element pair of the respective resource element group is adjacent to a second resource element pair of the respective resource element group in time domain, a third resource element pair of the respective resource element group is adjacent to a fourth resource element pair of the respective resource element group in time domain, and each resource element pair in each resource element group of the M resource element groups comprises two respective resource elements that are adjacent in frequency domain, and wherein M is an integer greater than or equal to 2; 


and sending, by the base station to the UE, the CSI-RS according to the reference signal configuration.
and performing, by the UE, a measurement based on the CSI-RS to obtain channel state information.



Claim 1 of Pat’ 599 differs from clam 21 of the Instant Application, in that Claim 1 of Pat ‘599 the steps for the reference signal configuration are performed at the terminal side (UE), where as in Claim 21 the reference signal configuration is performed at the network side (base station). Despite these In step S206, the base station may transmit the at least two classes of CSI-RS to the UE according to the configuration information generated in step S202. Specifically, according to the configuration generated in step S202, the base station may simultaneously transmit multiple classes of CSIRS to the UE in the same sub-frame or alternately transmit multiple classes of CSI-RS to the UE in different sub-frames in step S206. Moreover, when different classes of CSI-RS are alternately transmitted in different sub-frames, the transmission cycles of the classes of CSI-RS may be the same or different, which may be dynamically set according to application requirements and other factors.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to modify the method of claim 1 of Pat ‘599 in light of the teachings of Li, by performing said method steps at the network side to arrive at method of claim 21. A person of ordinary skill in the art would have been motivated to make said modification based on the need to provide a two-way method for configuring reference signals in a cellular network.

Allowable Subject Matter
Claim(s) 21-40 would be allowable pending resolution of the Double Patenting rejection(s) under 35 U.S.C. 101, set forth in this Office action.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476